           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    PINE BLUFF DIVISION

LYNNEL WATKINS
ADC #144510                                                  PLAINTIFF

v.                     No. 5:19-cv-180-DPM-BD

ATKINS, Building Major, Pine
Bluff Unit; and GAYLON LAY,
Warden, Pine Bluff Unit                                  DEFENDANTS

                                ORDER
     On de novo review, the Court adopts Magistrate Judge Deere's
partial recommendation, NQ 19, and overrules Watkins' s objections,
NQ 24. F ED. R. CIV. P. 72(b)(3). Motion to dismiss, NQ 13, partly granted

and partly denied. Watkins can't recover money damages from Atkins
and Lay in their official capacities.      Those claims are therefore
dismissed with prejudice. But Watkins's individual capacity claims
against them go forward.
     So Ordered.

                                                  r
                                  D.P. Marshall Jr.
                                  United States District Judge
